SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2010 Commission file number 1-3919 Keystone Consolidated Industries, Inc. (Exact name of Registrant as specified in its charter) Delaware 37-0364250 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification No.) 5reeway, Suite 1740, Three Lincoln Centre, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972) 458-0028 Indicate by check mark: Whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo £ Whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes No *The registrant has not yet been phased into the interactive data requirements. Whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company(as defined in Rule 12b-2 of the Act). Large accelerated filer£ Accelerated filer £Non-accelerated filer S Smaller reporting company £. Whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No S Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes SNo £. Number of shares of common stock outstanding on May 7, 2010: 12,101,932 KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES INDEX Part I. FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets – December 31, 2009; March 31, 2010 (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) – Three months ended March 31, 2009 and 2010 5 Condensed Consolidated Statements of Cash Flows (unaudited) –Three months ended March 31, 2009 and 2010 6 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income (unaudited) – Three months ended March 31, 2010 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of FinancialCondition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 26 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. - 2 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) December 31, March 31, ASSETS (unaudited) Current assets: Accounts receivable, net $ $ Inventories Deferred income taxes Income taxes receivable Prepaid expenses and other Total current assets Property, plant and equipment: Land Buildings and improvements Machinery and equipment Construction in progress Less accumulated depreciation Net property, plant and equipment Other assets: Pension asset Other, net Total other assets Total assets $ $ Index - 3 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, March 31, 2009 2010 (unaudited) Current liabilities: Notes payable and current maturities oflong-term debt $ $ Accounts payable Accrued OPEB cost Other accrued liabilities Total current liabilities Noncurrent liabilities: Long-term debt Accrued OPEB cost Deferred income taxes Other accrued liabilities Total noncurrent liabilities Stockholders' equity: Common stock Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Treasury stock ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ Commitments and contingencies (Note 5) See accompanying Notes to Condensed Consolidated Financial Statements. Index - 4 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended March 31, (unaudited) Net sales $ $ Cost of goods sold ) ) Gross margin (loss) ) Other operating income (expense): Selling expense ) ) General and administrative expense ) ) Defined benefit pension credit (expense) ) Other postretirement benefit credit Total other operating expense ) ) Operating income (loss) ) Non operating income (expense): Interest expense ) ) Other income (expense), net (2 ) 64 Total non operating expense ) ) Income (loss) before income taxes ) Income tax (expense) benefit ) Net income (loss) $ ) $ Basic and diluted income (loss) per share $ ) $ Basic and diluted weighted average sharesoutstanding See accompanying Notes to Condensed Consolidated Financial Statements. Index - 5 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three months ended March 31, (unaudited) Cash flows from operating activities: Net income (loss) $ ) $ Depreciation and amortization Deferred income taxes Defined benefit pension expense (credit) ) OPEB credit ) ) OPEB payments ) ) Bad debt expense 44 Inventory impairment 92 Other, net 65 Change in assets and liabilities: Accounts receivable ) ) Inventories ) Accounts payable ) Accrued liabilities ) Income taxes ) Other, net Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Other, net - 20 Net cash used in investing activities ) ) Cash flows from financing activities: Revolving credit facility, net Principal payments on other notes payable andlong-term debt ) ) Deferred financing costs paid (7
